Case 1:21-cv-01125-NGG-CLP Document 28 Filed 09/09/21 Page 1 of 2 PageID #: 97


                          The Fast Law Firm, P.C.
                  521 Fifth Avenue 17 Floor | New York, NY 10175 | Phone: (212)729-9494


 September 9, 2021


 Via ECF
 The Honorable Nicholas G. Garaufis
 U.S. District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Ortega v. Yeghoyan, et al.
        21 cv 01125 (NGG-CLP)
        Request to Join Co-Defendant’s Motion to Dismiss

 Dear Judge Garaufis:

 This office represents Defendant Ruben Yeghoyan in the above-captioned matter.

 I am writing this letter motion to request, for the purposes of judicial economy, leave to allow
 Defendant Ruben Yeghoyan to join Defendant Champagne Room, BK Inc.’s (hereinafter
 “Corporate Defendant”) Pre-Motion Conference and Motion to Dismiss, for the reasons set forth
 in Corporate Defendant’s Letter Motion (Dkt. No. 27).

 Although Defendant Yeghoyan has filed an answer in this action on March 29, 2021, we
 respectfully request that Mr. Yeghoyan be permitted to join the Corporate Defendant’s Motion to
 Dismiss as a Motion for Judgement on the Pleadings pursuant to Fed. R. Civ. P. 12(c). As the Court
 is aware, filing a motion to dismiss for failure to state a claim filed after the close of pleadings is
 permitted as a motion for judgment on the pleadings under Fed. R. Civ. P. 12(c). Patel v.
 Contemporary Classics of Beverly Hills, 259 F.3d 123, 126 (2d Cir. 2001).

 In reviewing the Corporate Defendant’s request for a Pre-Motion Conference (Dkt. No. 27), two
 defenses raised by the Corporate Defendant, if meritorious, would apply to Defendant Yeghoyan
 in his individual capacity.

 First, neither of the Plaintiff’s Title VII nor NYSHRL gender discrimination claims, provide a
 suitable comparator. See Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000) (Plaintiff
 must raise inference of discrimination by identifying comparators “similarly situated in all material
 respects.”)

 Second, Plaintiff’s causes of action two through seven are duplicitous of the first cause of action
 as they are based on the same set of facts and are not pleaded in the alternative. Figueroa v.
 RSquared NY, Inc., 89 F. Supp. 3d 484, 487 (E.D.N.Y. 2015).


                                                   1
Case 1:21-cv-01125-NGG-CLP Document 28 Filed 09/09/21 Page 2 of 2 PageID #: 98




 Plaintiff and Defendant Yeghoyan have exchanged Rule 26 disclosures, however no further
 discovery has been completed. Responses to Interrogatories and Requests for Document
 Production are due on October 6, 2021, and the next conference is scheduled for November 9,
 2021, before Chief Magistrate Judge Cheryl Pollak. To avoid expenditure of the Court’s time and
 unnecessary additional litigation costs, we respectfully request that all discovery deadlines be
 stayed for 14 days after receipt of the Court’s decision on the contemplated Fed. R. Civ. P. 12(c)
 motion.

 For the sake a brevity, Defendant Yeghoyan reserves the right to more fully brief the Court for the
 rationale during the Pre-Motion conference, and in his upcoming Motion to Dismiss.


 Respectfully Submitted,



 s/ Elena Fast
 Elena Fast, Esq.
 The Fast Law Firm, P.C.
 Counsel for Ruben Yeghoyan
 Phone: (212)729-6082
 Email: elena@efastlaw.com

 cc:    All parties of record via ECF




                                                 2
